Exhibit 10.1

November 2, 2016

William Taylor Rhodes

c/o Rackspace US, Inc.

1 Fanatical Place

San Antonio, TX 78218

 

  Re: Treatment of RSUs on closing of Merger

Dear Taylor:

Reference is made to the Notices of Grant of Restricted Stock Units (each, a
“Notice”) between you and Rackspace Hosting, Inc. (the “Company”) as of the
grant dates, and as to the number of restricted stock units (“RSUs”) that remain
unvested as of the date hereof, in each case as set forth on Exhibit A. Upon the
closing (the “Closing”) of the transactions contemplated by the Agreement and
Plan of Merger entered into as of August 26, 2016, by and among Inception
Parent, Inc., Inception Merger Sub, Inc., and the Company (the “Merger
Agreement”), and notwithstanding anything contained in any Notice, the Merger
Agreement, the 2007 Long-Term Incentive Plan (the “2007 LTIP”), or any other
agreement between you and the Company to the contrary, the RSUs that are then
outstanding under the Notices shall be cancelled, and you will become entitled
to receive, on each Revised Vesting Date as set forth on Exhibit A, a cash
payment in an amount equal to the number of RSUs set forth on Exhibit A with
respect to each such Revised Vesting Date multiplied by $32.00 per RSU, less
applicable withholding taxes (an “RSU Payment”).

Your right to receive such RSU Payment on any Revised Vesting Date will be
forfeited if, and only if, your employment with the Company and its affiliates
terminates prior to the corresponding Revised Vesting Date; provided, that if
such termination of employment is either (i) by the Company or its affiliates
without Cause (as defined in the 2007 LTIP), or (ii) by you for Good Reason (as
defined in either (A) the Company’s Senior Executive Change of Control and
Severance Plan (the “CoC Plan”), if you are a participant in the CoC Plan as of
immediately prior to your termination date or (B) an effective employment
agreement between you and the Company or its affiliates), then all RSU Payments
that would have become payable on any future Revised Vesting Date had you
remained employed through such Revised Vesting Date shall become immediately
payable.

To the extent applicable, the changes made pursuant to this letter are intended
to comply with Treasury Regulation 1.409A-3(i)(5)(iv)(B). You acknowledge that
you have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of the transactions contemplated by this letter, and
that you are relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Company makes no
representations, warranties, or guarantees with respect to the tax consequences
of the transactions contemplated by this letter. In no event will the Company
reimburse you for any taxes that may be imposed on you as a result of this
letter or the transactions contemplated thereby.



--------------------------------------------------------------------------------

Except as otherwise amended by this letter, the existing terms applicable to
each RSU will continue to remain in full force and effect. This letter may only
be amended by mutual agreement between the parties hereto. If the Merger
Agreement is terminated or the Closing does not occur for any reason, this
letter will be null and void.

Sincerely,

 

RACKSPACE HOSTING, INC.

By:

 

/s/ William Alberts

Name:

 

William Alberts

Title:

 

SVP & General Counsel – Americas

Date: November 2, 2016

Agreed to and Accepted by:

/s/ William Taylor Rhodes

William Taylor Rhodes

Date: November 2, 2016

 

2



--------------------------------------------------------------------------------

Exhibit A

 

Original Grant Date    Original
Vesting Date      Original
RSUs
Vesting      RSUs/Revised Vesting
Date

5/10/2013

     5/10/2017         1,082       1,082 – Closing

8/12/2013

     8/12/2017         1,315       1,315 – Closing

3/6/2014

     3/6/2017         2,969       2,969 – Closing      3/6/2018         2,969   
   2,969 – Closing

8/14/2014

     8/14/2017         12,038       10,790 – Closing;


1,248 – 1/1/2017

     8/14/2018         12,038       12,038 – Closing

11/12/2014

     11/12/2016         8,803       8,803 – Closing      11/12/2017        
8,803       8,803 – 1/1/2017      11/12/2018         8,802       8,802 – Closing

8/13/2015

     8/15/2017         23,281       23,281 – 1/1/2017      8/15/2018        
23,281       23,281 – Closing      8/15/2019         23,281       23,281 –
Closing

5/13/2016

     5/15/2017         36,878       36,878 – 1/1/2017      5/15/2018        
36,878       36,878 – 1/1/2017      5/15/2019         36,878       36,878 –
Closing      5/15/2020         36,878       36,878 – Closing

11/12/2014*

     —           105,633       19,125 – 1/1/2017;


44,121 – 7/1/2017;

42,387 – 1/1/2018

3/4/2015*

     —           54,650       54,650 – 1/1/2018

2/24/2016*

     3/5/2019         172,502       112,343 – 1/1/2018;


23,281 – 7/1/2018;

36,878 – 1/1/2019

 

* Vesting originally subject to satisfaction of performance conditions

 

3